Citation Nr: 0311627	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-20 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for skin disorders to 
include an epidermal cyst of the neck and dermatophytosis of 
the groin and back.

2.  Entitlement to an increased (compensable) evaluation for 
fungus of the feet.

3.  Entitlement to an increased (compensable) evaluation for 
pseudofolliculitis barbae.

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1970.

The appeal was brought to the Board of Veterans Appeals (the 
Board) from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The veteran and his spouse provided testimony before the 
undersigned Member of the Board via a videoconference hearing 
in July 2000, a transcript of which is of record.

In a decision in December 2000, the Board granted an 
increased evaluation from 30 to 50 percent for the veteran's 
service-connected post-traumatic stress disorder (PTSD); that 
issue is no longer part of the current appeal.  The Board 
remanded the issues herein concerned for development by the 
RO.  

The requested development has now been accomplished, the RO 
continued the prior decisions, a Supplemental Statement of 
the Case (SSOC) was issued in March 2002, and the case was 
returned to the Board for further appellate review.  

In the 2000 Board decision, it was noted that at the personal 
hearing, the veteran had raised other issues to included 
increased evaluations for service-connected epidermal cyst of 
the left chin, rated as noncompensably disabling; and pes 
planus, rated as 10 percent disabling.  The Board noted that 
these issues had not been developed for appeal.  In a rating 
action by the RO in September 2001, the cited ratings were 
continued by the RO for these disabilities, and the veteran 
was so notified.  He has not since perfected these issues for 
appeal, although he has referenced them in other ways, and as 
a result, the RO should consider them accordingly and with 
regard to the new regulations.

After the case was received by the Board, a change took 
effect in the law regarding dermatological disorders.  As 
noted in correspondence to the veteran dated October 24, 
2002, since the change in the law occurred while his appeal 
was pending, the Board is obligated to apply the version of 
the law that is more favorable to his claim pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (although 
mindful that the old law must be applied prior to the 
effective date of the new law pursuant to Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g)).  
The letter attached the multiple pages constituting the new 
regulations relating to rating dermatological disorders, and 
informed the veteran as to his options.  No response has been 
received by the Board from the veteran in that regard.  


REMAND

Pertinent Factual Background

The veteran's service medical records show that [in addition 
to problems with pes planus and an epidermal cyst on his 
chin, now service-connected], the veteran was seen for what 
was described as fungus of the right foot (which cleared with 
fungal treatment).   He was seen for a blister on his right 
foot, described as having an infected rash on his right foot.  
It was cleansed with pHisoHex, soaked in hot water, 
penicillin was given, and he was instructed to keep his feet 
clean and dry, to wear no shoes, and to wear shower shoes for 
5 days.  

The veteran was also diagnosed with folliculitis barbae for 
which he was told to shave every 4th day and try Magic Shave.

In December 1968, the veteran was seen with a sore on his 
chin, initially thought to be mild acne.  The submandibular 
area was tender and there was a history of swelling.  On 
examination, a submental adenopathy was found, 3 x 2 cm. 
tender nodule was found, nonfluctuant.  Penicillin was 
prescribed and he was not to be given patrol duty.  Later 
that month, he returned with a slight fever and the node 
persisted.  An oral examination was unremarkable but it was 
noted that he had been on penicillin and had a few tender 
nodes in both axillae as well.  The mass was described as 2 
cm., nontender and fluctuant.  On admission, he was noted to 
have fever of undetermined origin and a submental mass, and 
in addition to stomach cramps, he had earlier noticed 
swelling and tenderness in the midline under the chin.  After 
a regimen of penicillin, he developed fever, stomach cramps, 
chills, loose stools, severe retro-orbital headaches and 
there was a question of scleral icterus.  He had a firm, 
nontender moveable mass approximately 2 x 4 cm. in size, in 
the submental area, felt to be an enlarged lymph node.  
Penicillin was discontinued.  He also had marked sinus 
arrhythmia with widely spread P2 beat.  The diagnoses were 
glucose-6-phosphate dehydrogenase deficiency and submental 
adenitis.

On VA examination in 1986, the veteran complained of a foot 
fungus infection with itching in the summer; between his 
toes, he had cracking and weeping.  On dermatological 
examination, there was a slight scaling between the 4th and 
5th toes on the right foot, and diagnoses included athlete's 
foot.

Private treatment reports commencing in 1991 showed that in 
May 1994, the veteran was seen for an enlarged and sore 
"bump" on the back of his neck.  On examination, there was a 
thickening in the skin and a nodular area of swelling on the 
right side of his posterior neck, right at the base of his 
scalp, which was mildly red; the entire area was thickened 
and full.  There was a small nonfluctuant pustule at the 
inferior aspect of the area, thought to be an early 
subcutaneous abscess.  Duricef and moist heat were 
prescribed.

In March 1995, he complained of a bump on his head.  
Examination showed areas of inflamed folliculitis and a 
couple of small keloids over the posterior neck that were 
felt to possibly need attention in the future.  Diagnosis was 
recurring folliculitis and several small keloids, posterior 
neck.  The plan was for him to return for possible excision 
of the keloids and he was placed on Keflex, 500 twice a day.

In April 1995, he was again seen with continued problems with 
acne keloidosis.  Examination showed numerous sores on his 
scalp and head with some weeping and oozing.  When the 
examiner used the Woods light, there was no fluorescence 
evidence.  Diagnosis was acne keloidosis with some active 
infection.  It was recommended that he used Minocin, 100 mg., 
twice a day for 2 weeks and then 100 mg., 4 times a day for 
another month or two.  He was also given Triamcinolone lotion 
and E-Mycin lotion to use to the affected areas of his scalp.  

In November 1995, the veteran was seen with mild tenderness 
in the anterior cervical lymph nodes with minimal swelling.  

In September 1996, the veteran was seen with complaints that 
he had a knot on the back of his head which had slowly grown 
over the past year but had been present a couple of years and 
was occasionally tender.  On examination, there was a firm 
nodular area in the lower scalp more or less in the hairline, 
3-4 cms. in diameter, without fluctuance but with thickening 
of the skin across the entire occipital area.  It was felt 
that it was probably a sebaceous cyst with some keloid change 
to the scalp.  Duricef, 500 mg. twice a day was prescribed 
for 10 days; if not effective, it was felt that he might 
respond to intralesional injections and otherwise needed 
surgical removal of the lesion.

In November 1998, the veteran was seen for complaints of 
ongoing athlete's foot, for which he had been using Desenex 
and had been seen by VA.  It was the worst it had been.  On 
examination, the left foot between the 3rd and 4th toes had a 
moderate fungal appearance with slight excoriation of the 
skin and diagnosis was tinea pedis.  Spectazole cream was 
instituted was Tinactin powder; he was to follow hygienic 
measures such as drying his feet between the toes after 
bathing, etc.  

When seen again later in the month, he was having problems 
with athletes foot and jock itch.  Examination showed an area 
of recurring ulceration in the right groin.  The groin rash 
was said to be suspicious for herpes simplex and he was to 
return at recurrence for reevaluation at that time.

On VA evaluation in February 1999, the veteran was noted to 
have a history of pseudofolliculitis and a fungus growth of 
his feet and groin.  He had been given oral medications.  
Examination showed areas of involvement of the right great 
toe and in the interdigital web areas and right groin.  It 
was noted also that he had had intermittent right heel and 
arch pain and his skin showed interdigital fungus. 

On VA examination in February 1999, the veteran reported that 
since Vietnam, he had had a fungus infection problem starting 
with his feet and now into other areas.  His chronic foot 
skin problem had been treated for years with various 
medications, most recently Clotrimazole and he had taken an 
oral antifungal in the past.  He also had cysts on the 
posterior neck and left neck in addition to 
pseudofolliculitis of the beard which he controlled by 
wearing a beard.  

On examination , he had an epidermal cyst on the posterior 
neck and an epidermal cyst on the edge of the mandible on the 
left side, about the center of the mandible on the left.  
Present under his beard, this was diagnosed by palpation.  
Pseudofolliculitis was not present except for residual  
multiple skin pigmentations.  Groin pigmentation suggested 
past tinea.  The feet showed plantar scaling, right great 
toenail dystrophy and scaling on the skin between his toes.  
The diagnostic conclusions were of longstanding foot fungus, 
specifically chronic dermatophytosis; a history of 
pseudofolliculitis of the beard which was controlled by 
wearing a beard; epidermal cysts of the skin of the posterior 
neck and left chin; and a chronic dermatophytosis of the feet 
that sometimes involved the groin as well.  The fungus 
diagnoses were said to be best treated with oral and topical 
antifungals, respectively; the cysts were said to be best 
treated with surgical excision; and the pseudofolliculitis 
was best treated by wearing the beard.

The veteran and his spouse testified at a personal hearing at 
the RO in January 1999.  They stated that in addition to the 
pain with his pes planus, he also had recurrent fungus 
infections involving his feet, groin and other areas.  In 
service, he said he had to change his socks often due to the 
fungus.  Tr. at 11.  He stated that his other skin infection 
including bumps and itching, had started in his hair area and 
particularly his chin and face.  Tr. at 18.  He reported that 
he had been treated in service for the same thing on his feet 
with pHisoHex.  Tr. at 18-19.  He described reportedly daily 
symptoms to include constant itching and said he had received 
treatment from VA.  Tr. at 22-23.  He said that his feet 
would break out, bleed and pus would come out, on both feet.  
Tr. at 24.  He reported that he felt the situation with his 
feet was worse, and that he had missed time from work as a 
result.  Tr. at 24.  He indicated that he also used Nivea 
cream.  Tr. at 25.

VA outpatient records show periodic ongoing care for 
dermatological problems.  In the Fall of 2000 he was seen for 
foot problems when diagnoses included tinea pedis, for which 
Clotrimazole and Nystatin were prescribed; and onychomycosis.  

On VA examination in March 2001, the veteran had some 
onychomycotic changes in a few nails, but this was not 
symptomatic.  He had rigid to semi-rigid pes planus.  With 
regard to the epidermal cyst of the left chin area, the 
veteran pointed to an area at the angle of the jaw on the 
left side of his face and said that in the past, he had had a 
recurrent bump which he would squeeze and a foul smelling 
white material would come out.  

On VA examination in January 2002, the veteran reported that 
he had had the chin cyst since his Vietnam service.  
Periodically, about once a month, it would swell and become 
full of "smelly" contents which he expressed.  He said he 
also had a fungal type problem in his feet and groin since 
Vietnam for which he went to a dermatologist and used topical 
medications and Nivea.  On examination, there was a small 5 
mm. indurated area on the left jawline with a small punctum 
noted, and a smaller lesion on the occiput area of his scalp.  
He refused examination of his groin.  There were no lesions 
on his back.  The examiner diagnosed a small epidermal 
inclusion cyst which, it was opined, was not related to 
service.  The examiner did not relate it to the fungus on the 
veteran's feet but opined that the veteran's back problems 
sounded more like mild eczema or just dry skin since he had 
been given Nivea for its treatment and that was not the usual 
treatment for fungal infection.

There has been no examination under the revised 
dermatological rating criteria which reflect considerable 
difference from the old criteria.  

And more importantly, there is no definitive medical opinion 
of record with regard to any relationship between the 
veteran's multiple service-connected problems, his inservice 
and postservice dermatological complaints, and current 
disabilities.  

In the aggregate, it is as important to determine the extent 
of current dermatological involvement for purposes of 
assessing the accurate scope of the grant of service 
connection as it is to appropriately rate the already long-
standing service-connected disabilities (under old and new 
regulations). 

And the evidence, as recited above, tends to suggest chronic 
additional, systemically targeted, or perhaps interrelated 
dermatological problems of some sort which need to be both 
medically and adjudicatively resolved at this time.  To do 
this requires additional development.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  When the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Given the nature of the veteran's contentions, the evidence 
of inservice and postservice treatment, and in consideration 
of the Court's holdings in Colvin and Hatlestad, the Board 
concludes that another VA dermatological examination would be 
helpful in resolving the issues raised by the instant appeal.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (or Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, op. cit.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet fully 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, the case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  It appears from 
the evidence in the file, as well as his 
communications with VA, that all 
available private records are probably 
now in the file, but the veteran should 
be requested to confirm that, to provide 
any additional ones not now in the file, 
and/or if he needs assistance in 
obtaining them, VA should do so. 

2.  The veteran should be scheduled for a 
special dermatological examination by a 
physician who has not previously seen him 
to provide definitive, reasoned, 
annotated, comprehensive responses to the 
following: (a) what is the etiology of 
all current dermatological complaints and 
symptoms, what are the appropriate 
diagnoses, and what is their relation to 
complaints and findings in service and/or 
service-connected disabilities including 
fungus infection of the feet and/or 
pseudofolliculitius barbae; (b) when did 
the epidermal cyst on the neck first 
appear; what is its relationship to and 
how can it be distinguished from 
inservice and postservice complaints 
including those diagnosed as "blisters", 
folliculitis, acne keloidosis (with or 
without active infection), subcutaneous 
abscesses, and cysts and/or to service 
connection epidermal cyst of the left 
chin; (c) is there an underlying systemic 
or etiological source or pattern for all 
or any of the dermatological disorders, 
and if so, how can one disorder be 
distinguished from the other, or what is 
the nature of a common thread of one or 
more of these disabilities, (i.e., 
diagnoses have included the possibilities 
of herpetic infection, fungal, and 
medications, some effective and other not 
effective, have encompassed a variety of 
systemic possibilities as well); (d) what 
distinction can be made between any of 
the veteran's dermatological problems 
involving the feet, back, buttocks, 
groin, face, neck and other portions of 
his head, how are they related or 
interrelated, and if not associable with 
one another, what are their distinctive 
characteristics; (e) what is the current 
status of all dermatological problems [if 
appropriate, colored unretouched photos 
should be taken to better assess this 
area of concern]; and (f) is there any 
relationship pursuant to 38 C.F.R. 
§ 3.310 and/or via the tenets of Allen v. 
Brown, 7 Vet. App. 439 (1995). between 
the current dermatological problems and 
the veteran's other service-connected 
disabilities of either organic and/or 
psychiatric nature.  All opinions should 
be fully documented to the file.  All 
facets of the dermatological examination 
should take into consideration the 
provisions of both new and old 
regulations relating to rating such 
disabilities.   

3.  With regard to the issues of 
entitlement to an increased (compensable) 
rating for epidermal cyst of the chin and 
an increased rating in excess of 10 
percent for pes planus, as discussed 
above, and to the extent that these 
issues are part of the other issues on 
appeal, the RO should address them.  And 
after reviewing the veteran's testimony, 
the RO should issue a SOC in response to 
the veteran's disagreement with the RO 
decision regarding the rating assigned 
for these disorders.  The RO should then 
allow the veteran 60 days within the date 
of mailing of the SOC or the remainder of 
the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, to 
perfect his appeal of that issue to the 
Board if he so desires by filing a VA 
Form 9 substantive appeal.  38 C.F.R. § 
20.302(b) (2002).

In that regard, the veteran is also 
hereby advised that the Board will only 
exercise appellate jurisdiction over 
these issues if he files a timely 
substantive appeal that complies with the 
provisions of 38 U.S.C.A. § 7105 (West 
1991 and Supp. 2002).

4.  The case should be readjduciated by 
the RO with regard to all pending 
appellate issues.  If the claim continues 
to be denied, the RO should issue a 
comprehensive SSOC to include all 
pertinent regulations.  The RO must also 
ensure that all provisions of VCAA have 
been complied with.  The veteran should 
be given a reasonable opportunity to 
respond after which time the case should 
be returned to the Board for further 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


